Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the plurality of third transistors and the plurality of fourth transistors are connected to the plurality of second conducting layers via the plurality of second connection contacts” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 1, the following prior arts in consideration along with the allowable subject matter above renders the claim as allowable. 

1. US 2019/0019723 A1 (“Miyano”),
2. US 2020/0126622 A1 (“Utsumi”).
Regarding claim 1, Miyano or Utsumi teaches a semiconductor memory device comprising: a semiconductor substrate (100, Utsumi Fig. 2); 
a memory cell array (MA, Utsumi) disposed separately from the semiconductor substrate in a first direction intersecting with a surface of the semiconductor substrate; and a first transistor array (TG1, Utsumi), and a second transistor array (TG2, Utsumi) disposed on the semiconductor substrate, a plurality of first conducting layers (110, Fig. 4). 
Miyano or Utsumi either singularly or in combination, does not specifically teach the semiconductor substrate includes a first region to a fourth region arranged in order in a second direction intersecting with the first direction and a fifth region to an eighth region arranged in order in the second direction, wherein in a third direction intersecting with the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/W.H/Examiner, Art Unit 2819